Mr. Justice Baume delivered the opinion of the court. The City of Chicago brought suit in the Municipal Court against George J. and Frank P. Schweinfurth to recover a penalty for the alleged violation by said defendants of an ordinance regulating the sale and prescribing the weight and quality of bread in the loaf, made and sold or offered for sale within the city. The statement of claim or bill of particulars filed by plaintiff, charges “that the defendants on, to-wit: the 22nd of March, 1910, in the City of Chicago, did make, and procure for the purpose of sale, sell, offer and expose for sale certain loaves of bread weighing one pound or more each, without having affixed thereon labels stating the weight of such loaves in pounds avoirdupois.” Upon a trial by the court without a jury the defendants were found guilty and adjudged to pay a fine of $10 and costs, to reversé which judgment they prosecute this writ of error. Defendant in error, the City of Chicago, has filed no appearance in this court. The ordinance involved, in so far as it is pertinent here, is as follows: “Section 2. Every loaf of bread made or procured for the purpose of sale, sold, offered or exposed for sale in the City of Chicago, shall weigh a pound avoirdupois (except as hereinafter provided), and such loaf shall be considered to be the standard loaf in the City of Chicago. Bread may also be made or procured for the purpose of sale, sold, offered or exposed for sale in half, three-quarter, double, triple, quadruple, quintuple or sextuple loaves, and in no other way. Every loaf of bread made or procured for the purpose of sale, sold, offered or exposed for sale in the city shall have affixed thereon in a conspicuous place a label at least one inch square, or if round, at least one inch in diameter, upon which label there shall be printed in plain type, * * * the weight of the loaf in pound, pounds or fraction of a pound avoirdupois, whether the loaf be a standard loaf or not. The business name and address of the maker, baker or manufacturer of the loaf shall also be printed plainly on each label. “Section 3. Every maker, baker or manufacturer of bread, ever proprietor of a bakery or bakeshop, and every seller of bread in the City of Chicago shall keep scales and weights, suitable for the weighing of bread in a conspicuous place in his bakery, bakeshop or store, and shall, whenever requested by the buyer and in the buyer’s presence, weigh the loaf or loaves of bread sold or offered for sale. “Section 4. If any person, firm or corporation shall make or procure for the purpose of sale, sell, offer or expose for sale, within the City of Chicago, any bread * * * the loaf or loaves of which are not standard, half, three-quarter, double, triple, quadruple, quintuple, or sextuple loaves, as defined in Section 2 of this ordinance, * . * * or shall make or procure for the purpose of sale, sell, offer or expose for sale, within the City of Chicago, any standard loaf or loaves of bread which do not weigh one pound each, or any bread the loaf or loaves of which do not weigh as much as the weight marked thereon, or any bread the loaf or loaves of which do not have affixed thereon the label marked as hereinbefore provided, contrary to the provisions of this ordinance, such person, firm or corporation shall be fined not less than ten dollars nor more than one hundred dollars for each offense.” In the City of Chicago v. Schmidinger, 243 Ill. 167, this ordinance was held to be a constitutional exercise by the city of its police powers. See also City of Chicago v. Schmidinger, 245 Ill. 317. The uncontroverted evidence in the record discloses that on March 22, 1910, plaintiffs in error were conducting' a wholesale and retail bakery business in the City of Chicago; that on said date two deputy city sealers called at the place of business of plaintiffs in error and weighed ten loaves of bread which were there kept for sale; that seven of said loaves each weighed more than three-quarters of a pound, but less than one pound, and three of said loaves each weighed one pound, one and one-half ounces; that each of said loaves so weighed had affixed thereon a label, of the size and printed in the type required by the ordinance, bearing the designation Lb.” The case was apparently determined in the court below upon the theory advanced by defendant in error, that a manufacturer or vendor of a loaf of bread actually weighing more than the weight designated on the label would not be guilty of violating the ordinance, provided such excess in weight did not equal or exceed the next greater weight designated in the ordinance, but that where such excess in weight equals or exceeds the next greater weight designated in the ordinance and the label on the loaf indicates its weight as being the next lesser weight designated in the ordinance, the manufacturer or vendor of such loaf would be guilty of violating the ordinance. In other words, that the manufacture or vending of a loaf weighing 18 ounces, labeled “% lb.” would constitute a violation of the ordinance, while the manufacture or vending of a loaf weighing 14 ounces and bearing a like label would not. The manifest purpose in enacting the ordinance was to prevent fraud and imposition. In City of Chicago v. Schmidinger, 243 Ill. 167, it was said: ‘ ‘ There is nothing in the ordinance which limits the weight of a loaf to a pound or the fractional part of a pound or the multiple of a pound. The ordinance was passed with a view only to prevent the sale of loaves of bread which were short in weight * * Clearly, one who purchases a loaf of bread labeled “% lb.” which in fact weighs more than one pound is not defrauded or imposed upon. The finding and judgment in this case are not warranted upon any theory consistent with a proper and reasonable construction of the ordinance involved and the judgment is, therefore, reversed. Judgment reversed.